Citation Nr: 0104483	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-03 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
due to an undiagnosed illness.

2.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected fusion of the right 
talonavicular joint with osteomyelitis and arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. R. H., and Mrs. S. H.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board observes that the RO denied entitlement to service 
connection for a left leg disorder as secondary to service-
connected right ankle disorder in an October 1997 rating 
decision.  While, the veteran did not file a Notice of 
Disagreement with respect to this issue, the RO mistakenly 
included it in a March 1998 Statement of the Case.  During a 
hearing at the Lincoln, Nebraska RO in May 1998, the 
veteran's representative indicated that the veteran was 
seeking appellate review with respect the issues listed on 
the front page of this decision.  He further testified that 
the veteran was seeking to "reopen" his claim for service 
connection for a left leg disorder.  In the veteran's 
Substantive Appeal, received by the RO in March 1999, the 
veteran did not provide any arguments with respect to the 
issue of entitlement to service connection for a left leg 
disorder on a secondary basis.  In a July 1999 written 
argument, the veteran's local representative did not address 
this issue nor was it listed as an issue on appeal when the 
case was certified to the Board that same month.  While a 
January 2001 written argument, presented by the veteran's 
national representative, listed the issue of entitlement to 
service connection for a left leg disorder as secondary to 
service-connected right ankle disorder as an issue in 
appellate status, this was a mistake as all other evidence of 
record does not reflect an intent by the veteran to pursue 
appellate review of this issue.  Therefore, the Board will 
only address those issues which have been properly developed 
for appellate review and which are listed on the front page 
of this decision.


REMAND

The veteran contends, in essence, that he has a back disorder 
as a result of riding in armed personnel vehicles which 
provided little, if any, back support.  Alternatively, he 
maintains that his back disorder is the result of an altered 
gait caused by his service-connected right ankle disorder.  
Concerning his claims for service connection for headaches 
and a lung disorder, he contends that they are both the 
result of exposure to burning oil wells and fumes during his 
active service in the Persian Gulf.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub.L. 106-475 became law.  
This liberalizing law is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

During his May 1998 hearing at the Lincoln, Nebraska RO, the 
veteran testified that he was currently seeking treatment for 
his lungs at the VA Medical Center in Lincoln, Nebraska.  
While records from this facility, dating from 1996-1997, have 
been associated with the claims folder, more recent records 
have not.  Thus, there are outstanding records pertinent to 
the veteran's claim.

There are conflicting opinions on record concerning the 
etiology of the veteran's current back disorder.  In March 
1997, a VA physician concluded that the veteran had an 
antalgic gait which was secondary to his right foot 
osteomyelitis.  However, the examiner also indicated that 
since X-rays of the veteran's spine revealed a question of 
spondylolysis at L4-5, that that could be the etiology of the 
appellant's back pain and that it was a developmental 
abnormality and not related to his right leg/foot problems.  
While X-rays of the lumbar spine, conducted in August 1998, 
revealed degenerative disc disease at L2-4, a private 
physician opined in November 1998, after a physical 
examination of the veteran, that he did not currently have a 
back disorder and that the complaints of lower and upper back 
pain were not related to the right ankle.  However, it does 
not appear that the private physician reviewed the veteran's 
claims file prior to the examination or that X-rays or 
magnetic resonance imaging scans (MRI) of the back were 
performed during the physical evaluation.  In light of these 
conflicting opinions, the Board finds that an additional VA 
examination is necessary in order to determine the exact 
etiology of the veteran's current back disorder. 

The veteran has been diagnosed with chronic headaches on VA 
Persian Gulf War examination in September 1996.  The etiology 
of his headache disability has not been discussed.  

In light of the forgoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
issues on appeal.  When the requested 
information is received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file all outpatient records for 
the veteran from the VA Medical Center in 
Lincoln, Nebraska, reflecting treatment 
of the veteran since 1997.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and request him to provide 
copies of such records. 

3.  Then, the RO should arrange for a VA 
examination of the veteran by physicians 
with appropriate expertise to ascertain 
the nature and extent of impairment from 
any current headaches, lung and back 
disorders.  Any indicated studies should 
be performed, to include X-rays and MRIs, 
and all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiners.  The 
examination reports should reflect that 
the claims file was reviewed.  

With respect to the veteran's headaches 
and any currently present lung disorder, 
the examiners should identify any 
objective evidence of the claimed 
disabilities and indicate whether the 
veteran's claimed headaches and lung 
disorder are due to a known clinical 
diagnosis.  If the examiners are of the 
opinion that the headaches and lung 
disorder are due to known clinical 
diagnoses, they should provide opinions 
as to whether it is at least as likely as 
not that the headaches and lung disorder 
originated in service or are otherwise 
etiologically related to service.  The 
rationale for all opinions expressed 
should be fully explained.  The 
examination report must be typed.

If the veteran is found to have a current 
low back disorder, an orthopedic examiner 
should provide an opinion based upon the 
examination results and a review of the 
claims folder as to whether it is at 
least as likely as not that any currently 
present back disorder is related to 
events in service or was caused or 
worsened by service-connected disability.  
If the examiner is of the opinion that 
any current back disability was 
aggravated by the service-connected right 
ankle disability, he should identify the 
increase in disability due to the 
service-connected disability. 

The veteran must be informed by the RO of 
the potential consequences of his failure 
to appear for any scheduled examination, 
and a copy of this notification must be 
associated with the claims file.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full. If not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of Veterans Claims 
Assistance Act of 2000 Pub. L. No, 106-
475, 114 Stat. 2096 (2000).  

5.  Then, the RO should readjudicate the 
issues on appeal.  

6.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
appropriate opportunity to respond. 

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 



